                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PROSPECT CCMC, LLC d/b/a/
CROZER-CHESTER MEDICAL
CENTER,
    Plaintiff,

       v.                                          MISCELLANEOUS N0.18-174

CCNA/PENNSYLVANIA
ASSOCIATION OF STAFF NURSES
AND ALLIED PROFESSIONALS,
     Defendant.


CCNA/PENNSYLVANIA
ASSOCIATION OF STAFF NURSES
AND ALLIED PROFESSIONALS,
     Plaintiff,

       v.                                          CIVIL ACTION NO. 18-4039

PROSPECT CCMC, LLC d/b/a/                                                         ii
                                                                                  n
CROZER-CHESTER MEDICAL
CENTER,                                                                                ': ,f    ,-,;,· '
                                                                                                 ,,· ;_')
    Defendant.
                                                                                                    r:inr/;
                                                                                               U:-;.u. Ch:iil\

                                          ORDER

       This 28th day of January, 2019, upon consideration of Prospect's Motion to Vacate the

Arbitration Award (Civil Action No. 18-174, ECF No. 1) and PASNAP's related Motion for

Judgment on the Pleadings to confirm the Arbitration Award (Civil Action No. 18-4039, ECF

No. 6), it is hereby ORDERED that Prospect's Motion to Vacate is DENIED and PASNAP's

Motion for Judgment on the Pleadings is GRANTED.

                                                       _,,,-:1---A-----=- 4/)�
                                                  Gerald Austin McHugh
                                                  United States District Judge
